Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 1 of 25 Page ID #:1014




 1                       UNITED STATES DISTRICT COURT

 2                       CENTRAL DISTRICT OF CALIFORNIA

 3              HONORABLE ANDREW J. GUILFORD, JUDGE PRESIDING

 4     IN RE:   STEVEN MARK ROSENBERG,         )
                                               )
 5                                             )
                                               )
 6                             Appellant,      )
                                               )
 7                                             )
                                               )
 8                Vs.                          )   No. SACV18-10188-AG
                                               )
 9                                             )
                                               )
10     ALLIANCE BANCORP., INC., ET AL.,        )
                                               )
11                                             )
                                               )
12                             Appellee.       )
                                               )
13     ________________________________        )

14

15

16                   REPORTER'S TRANSCRIPT OF PROCEEDINGS

17                               MOTION HEARING

18                            SANTA ANA, CALIFORNIA

19                           MONDAY, OCTOBER 7, 2019

20

21

22                     MIRIAM V. BAIRD, CSR 11893, CCRA
                     OFFICIAL U.S. DISTRICT COURT REPORTER
23                    411 WEST FOURTH STREET, SUITE 1-053
                          SANTA ANA, CALIFORNIA 92701
24                             MVB11893@aol.com

25



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 2 of 25 Page ID #:1015




 1                            A P P E A R A N C E S

 2

 3     IN BEHALF OF THE APPELLANT,          IN PRO SE
       STEVEN MARK ROSENBERG:
 4

 5

 6

 7
       IN BEHALF OF THE APPELLEE,           NICOLE DUNN
 8     ALLIANCE BANCORP., INC.,:            WRIGHT FINLAY AND ZAK, LLP
                                            4665 MAC ARTHUR COURT
 9                                          SUITE 280
                                            NEWPORT BEACH, CA 92660
10                                          - AND -
                                            ZI LAO LIN
11                                          GARRETT AND TULLY PC
                                            225 SOUTH LAKE AVENUE
12                                          SUITE 1400
                                            PASADENA, CA 91101-4869
13

14

15

16

17

18

19

20

21

22

23

24

25



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 3 of 25 Page ID #:1016

                                                                               3


 1      SANTA ANA, CALIFORNIA; MONDAY, OCTOBER 7, 2019; 11:12 A.M.

 2                                      ---

 3

 4

 5                THE CLERK:    Item 11, CV18-10188, In re:       Steven

 6     Mark Rosenburg.

 7                MR. ROSENBERG:     Good morning, Your Honor.      Steven

 8     Mark Rosenberg plaintiff slash Appellant.

 9                MS. DUNN:    Good morning, Your Honor.

10                Nicole Dunn on behalf of Ocwen Loan Servicing and

11     MERS.

12                MR. LIN:    Good morning, Your Honor.

13                Zi Lin on behalf of appellee Deutsche Bank.

14                THE COURT:    Good morning to you all.      Let's hear

15     from you, Rosenberg.     You received our tentative, I hope?

16                MR. ROSENBERG:     Yes, I did.

17                THE COURT:    Go ahead, please.

18                MR. ROSENBERG:     Just quick housekeeping.      I

19     certainly appreciate this opportunity for oral argument.            I

20     know not all appeal cases get to this point.         So it's at the

21     discretion of the judge --

22                THE COURT:    Yes.   I feel it's important.      So I'm

23     anxious to hear from you.

24                MR. ROSENBERG:     I appreciate that a lot.

25                Also, I know the statistics.       I quickly researched.



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 4 of 25 Page ID #:1017

                                                                               4


 1     There's only like a 31 percent reversal from a tentative

 2     basically.    There's no statistics that really parse that out

 3     for pro per.      Bottom line, I really do have an uphill battle

 4     here.    I'm going to do my best.      My dad was fond with quotes.

 5     One is relevant.     If you find yourself in a hole, stop

 6     digging.   That's attributed to Will Rogers.        So stop me if

 7     you think I'm going down rabbit hole or anything.          Also, feel

 8     free to interject with any questions seeking clarification or

 9     any other part of that.

10                  So getting right into this, I -- I may note where

11     this oral argument is really about pointing out hopefully to

12     the Court where there was a matter of fact or law was in --

13     in -- wrong.      So in that spirit -- I wasn't going to start

14     out with this, but it is important, I think.         In the second

15     paragraph there's a sentence.       This is somatic (verbatim) --

16     it's important I think for the theme of the case here.

17     Mr. Rosenberg alleges he discovered his father's caretaker

18     was --

19                  THE COURT:   Let me stop you.    I don't see

20     Mr. Rosenberg in the second paragraph.

21                  MR. ROSENBERG:    Okay.   In -- where it starts --

22     okay.    Third.   I'm sorry.   In 2008.   Despite that sentence

23     that starts in 2008.

24                  THE COURT:   I'm not seeing that, sir.     What page is

25     that on?



                           UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 5 of 25 Page ID #:1018

                                                                               5


 1                 MR. ROSENBERG:     Page 1 of 5 under background one.

 2                 THE COURT:   All right.    Just a moment.     Go ahead.

 3                 MR. ROSENBERG:     Mr. Rosenberg -- Mr. Rosenberg

 4     alleges he discovered his father caretaker was the one who

 5     authorized the subject loan.      Now, that authorized is real

 6     heartburn for me for a couple reasons.        If you look up in

 7     Black's Law dictionary it says, authorize signatory -- that's

 8     the closest I could get to authorized definition -- a

 9     representative with power to sign an agreement.         The criminal

10     caretaker at the time had no power of attorney.         Under

11     statute of frauds, there is nothing in writing for him to

12     attach his forged signature.      So I really take exception to

13     the word using authorized.

14                 Just as a quick sidebar, I have made it essentially

15     my life's passion for elder abuse advocacy.         I have a website

16     called puttingeldersfirst.org.       I've attended five

17     conferences up in San Francisco.       It's all about undue

18     influence as a theme on this case.       Not authorized that the

19     caretaker signed anything.      So I'm checking that off.

20                 Now we're getting to the just [sic] of law here.

21     I'm starting off -- it's a threshold issue, of course.

22     Standing.   The Court respectfully cites a case to make their

23     case that I don't have standing Green versus Central Mortgage

24     Company.    Westlaw 5157479.    The date of that hearing -- that

25     holding was September 4th, 2015.



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 6 of 25 Page ID #:1019

                                                                               6


 1                Now, where I'm going to present hopefully some

 2     persuasive arguments that I do have standing are going to be

 3     essentially three or four cases and codes.

 4                THE COURT:    Okay.   You know, when any advocate says

 5     what you just did, it invites me to necessarily ask, how much

 6     time are you going to need?

 7                MR. ROSENBERG:     Oh, respectfully, only ten minutes

 8     for my presentation.     I would like to reserve maybe three or

 9     minutes for any rebuttal.

10                THE COURT:    Okay.   Go ahead.

11                MR. ROSENBERG:     Okay.   I'm going to quote in part

12     Federal Rule of Civil Procedure Rule 17.        Plaintiff and

13     defendant capacity.     The following may sue in your their own

14     names without joining the person for whose benefit the action

15     is brought.    Then in parens A, executor, I checked that box.

16     In parens B, administrator.      I checked that box.      In parens

17     G, a party authorized by statute, I checked that box as being

18     eligible under each of those scenarios under Federal Rule

19     of -- of Civil Procedure Rule 17.

20                There is records in the docket that no one should

21     be blindsided that I've made Rule 17 something I've had --

22     hanged my hat on to be here by way of standing.         That last

23     one is actually dove-tail parens G, a party authorized by

24     statute.   The statute essentially here is Civil Code 292017

25     Chapter 838.



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 7 of 25 Page ID #:1020

                                                                               7


 1                 Now, what's interesting here is that came into

 2     effect in September of 2016, the case -- the case that the --

 3     the Court respectfully cites Green versus Central Mortgage

 4     Company was ruled on September 4th, 2015.        So in the interim,

 5     this really, really is a public policy code that went into

 6     effect.   I urge the Court to relook at Civil Code 2920.7 so

 7     that -- I've now made two references as to why I should have

 8     standing.

 9                 Now, the third one, we're going to take it up a

10     notch.    I don't mean to sound facetious here.       I respect the

11     procedure here.    Stares decision [sic] Supreme Court.        This

12     is the most highest we know in the land.        Stern versus

13     Marshall.   131 Supreme Court, 2594, 564 U.S. 462, 18.         That

14     might ring a bell to some people here.        The plaintiff in that

15     case was also known by the name of Anna Nicole Smith

16     Marshall.   The holding in that Supreme Court case was that in

17     bankruptcy, there essentially two deviations where a party

18     can have standing.     What is under inheritance, scenario which

19     I'm fighting for my life for literally.        Also, under a

20     divorce decree scenario.

21                 In a divorce decree, we saw it play out with the

22     L.A. Dodgers.    I know, we're in Angels town --

23                 THE COURT:   No, we are not.

24                 MR. ROSENBERG:    Doug McCormick [sic] the owner of

25     the Dodgers bypassed his divorce proceedings, got into a



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 8 of 25 Page ID #:1021

                                                                               8


 1     Chapter 11 bankruptcy, and the disposition of the Dodgers

 2     happened there.    Under this case Stern versus Marshall, the

 3     Supreme Court case, it was an inheritance.         It was also under

 4     the auspices that is also a way for standing in bankruptcy

 5     cases.   I check that box.

 6                Now, if the Court rules that I had don't have

 7     standing, this is going to be an interesting scenario.           I've

 8     seen the colleague of Deutsche Bank here.        I've reviewed over

 9     12 of his cases.    Post-bankruptcy and without exception, they

10     go with a doctrine called --

11                THE COURT:    Excuse me one moment.

12                MR. ROSENBERG:     Yes.

13                THE COURT:    Please don't bang on the podium.        It

14     makes it hard for us to record what you're --

15                MR. ROSENBERG:     I remember Khrushchev banging his

16     shoe at the U.N.    I saw that in elementary -- so I digress.

17                THE COURT:    No one will get buried here.

18                MR. ROSENBERG:     The colleague for attorney for

19     Deutsche Bank, in post-bankruptcies they shut down case after

20     case under what is called the in rem doctrine where already

21     the person has had their day in court in bankruptcy so no

22     more open doors of court.      If the Court rules that I don't

23     have standing, they won't be able to play that card.          I hope

24     counsel makes note of that.      So I really am in a win/win

25     whichever way you rule on the standing.



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 9 of 25 Page ID #:1022

                                                                               9


 1                  Now, I am moving to -- oh, also [unintelligible] is

 2     cited.    It's a landmark case.     I was physically at the oral

 3     argument for that Supreme Court.        They held it here in L.A.

 4     One of the takeaways I got from that was one of Justices in

 5     their holding, we don't really want a line of strangers to

 6     the transaction, and essentially that was a good public

 7     policy.

 8                  Now, I am going to acquisition [sic] and

 9     acknowledge the landscape of the Yvanova decision on page 3

10     on the upper paragraph.       It is still being defined.     There's

11     still cases coming out.       I acknowledge the current landscape

12     says a party, quote, unquote, borrower, if you will is --

13     is -- pre-foreclosure cannot challenge securitization of the

14     property.

15                  Now, that's case law.      Okay.   But, again, what is

16     trumping -- what is going above case law again, the legal

17     pyramid kind of -- 101, if you will, but legal pyramid here,

18     Constitution, statutes, administrative regulations, court

19     opinions, case law.

20                  So above Yvanova is the Homeowner's Bill of Rights.

21     Specifically the homeowner's Bill of Rights that is in play

22     here or has relevance here --

23                  THE COURT:   I'm familiar with the Homeowner's Bill

24     of Rights.

25                  MR. ROSENBERG:    292 --



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 10 of 25 Page ID #:1023

                                                                             10


 1                 THE COURT:    I'm familiar --

 2                 MR. ROSENBERG:    That says it needs to be an

 3     accurate assignment or anything in the chain of records.

 4                 So I seen so many cases now that the Homeowner's

 5     rights is -- is literally -- I'm kind of baffled because of

 6     the hierarchy I just read.       Everybody is going to Saterbak

 7     and other decisions.      They're not looking at the Homeowner's

 8     Bill of Rights really as the higher plane.

 9                 This is part of this fact pattern.       I was -- couple

10     days ago, I turned 65.      I'm at a crossroads where to go.         I'm

11     really -- thinking this should be a cause celebre.           If the

12     Court says no, there's no standing for the Homeowner's Bill

13     of Rights and the securitization, I'm going let the

14     securitization go.     I'm going to fight -- fight hard for the

15     Homeowner's Bill of Rights.

16                 THE COURT:    Sir, whether you fight or fight hard,

17     doesn't affect my challenge to determine the appropriate law.

18     So good luck on all your fights.       I need to look at the law

19     in this case.    Go ahead.

20                 MR. ROSENBERG:    I understand.     I -- I backtrack in

21     this put that last statement in context.         Other -- other

22     legal mechanisms I would avail myself of.         Not -- I would

23     respect whatever the Court ultimately rules --

24                 THE COURT:    Or don't respect.     Appeal me.    That

25     doesn't affect my decision here.       I need to decide what the



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 11 of 25 Page ID #:1024

                                                                            11


 1     law is here.

 2                 MR. ROSENBERG:    I understand.     We're on the same --

 3     we are literally on the same page.        I'm trying to offer my

 4     own insights into the what the law is.

 5                 And the other parts about the statute of

 6     limitations, I really take issue that in this case there

 7     was ex --

 8                 THE COURT:    I didn't understand.     You said there

 9     was extremely --

10                 MR. ROSENBERG:    Extrenuate [sic].

11                 THE COURT:    Hold on.    Let's not talk over each

12     other.   I believe you meant to say there were extenuating

13     circumstances?     Is that what you meant to say?

14                 MR. ROSENBERG:    Actually --

15                 THE COURT:    That wasn't what you meant to say.

16     Okay.    It's unclear what has just been said.       I tried to make

17     it clear.    Go ahead.

18                 MR. ROSENBERG:    Okay.   Actually, I read the

19     sentence and -- it -- I stand corrected.         Rosenberg has not

20     established extraordinary circumstances.         So extraordinary is

21     the word.    Not extrenuating --

22                 THE COURT:    I don't believe extrenuating is a word.

23     It's close enough to extenuating --

24                 MR. ROSENBERG:    Extra --

25                 THE COURT:    Let's not talk over each other, please.



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 12 of 25 Page ID #:1025

                                                                            12


 1     I don't mean to be difficult.        Let's just carry on.     I am

 2     trying to make the record clear for you.         The word is

 3     extenuating.    I don't mean to correct you or anything.         I

 4     want the record to be right.        Now we switched from

 5     extenuating or extrenuating to extraordinary.

 6                 MR. ROSENBERG:    The last comment on the statute of

 7     limitations.    My counter to that.      I looked up the case

 8     Schramm versus JP Morgan, which is relied on to say that

 9     there's no tolling under a deed of trust.         That was a -- that

10     was a class action certification action.         So I really have

11     some -- I have some heartburn it wasn't a true fact pattern

12     apple and oranges situation under the statute of limitations.

13                 I'm coming to the home stretch.       My last point.     I

14     could have saved it at the end here.        I think in the interest

15     of continuity, and I'll give the opportunity for the other

16     side probably to retort.      It's the matter of cost in this

17     action of the appeal.      Let's look at where we're at

18     essentially.    Ocwen right now -- I appreciate the Court's

19     addressing my filed Rule 25.        It's really unfortunate that I

20     had to be proactive to do that.       I'm -- I'm so concerned

21     right now --

22                 THE COURT:    Please.    Just --

23                 MR. ROSENBERG:    Okay.

24                 THE COURT:    Hold on.    Just give me your argument.

25                 MR. ROSENBERG:    For cost --



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 13 of 25 Page ID #:1026

                                                                              13


 1                  THE COURT:   I'm not sure -- are costs in front of

 2     me right now?

 3                  MR. ROSENBERG:   Costs were in their reply appeals.

 4     It wasn't addressed in the holding.        This is my only bite at

 5     the apple to be proactive on cost.

 6                  THE COURT:   Go ahead.

 7                  MR. ROSENBERG:   Ocwen has been terminated.       They

 8     asked for costs in their appeal.       So I don't see how they

 9     could get cost now when they're terminated entity per the

10     secretary of state filing of August 29, 2019.          Deutsche did

11     not ask for costs in their appeal reply.         That leaves MERS.

12     MERS wants costs.     I don't mean to sound facetious here.        I

13     say bring it on.     I have a lot to challenge to them by way of

14     standing, a lot of moving parts.       There's a lot of

15     interesting court cases on MERS and their standing.

16                  THE COURT:   I don't believe that's in front of me

17     right now.    Go ahead.

18                  MR. ROSENBERG:   So the final note on cost is

19     essentially we understand it's the American rule of law.

20     Each party --

21                  THE COURT:   The American rule of law goes to

22     attorney fees not costs.

23                  MR. ROSENBERG:   Correct.

24                  So -- so the cost here, I don't think, should be

25     factored in if the Court goes ahead with its tentative ruling



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 14 of 25 Page ID #:1027

                                                                              14


 1     as it is, and just indicate the one party MERS to receive the

 2     cost now as they've asked.        Again, the holding is silent, and

 3     I wanted to be proactive for everyone to be aware of that.

 4                  THE COURT:   Okay.    Let's hear from the defense

 5     then.

 6                  MR. ROSENBERG:   Thank you for your time.

 7                  THE COURT:   Thank you.

 8                  First, Counsel --

 9                  MR. LIN:   Zi Lin --

10                  THE COURT:   First, Counsel, could you start with a

11     general review of what has gotten us here today.

12                  MR. LIN:   Well, Your Honor, in 2009, plaintiff

13     filed a probate action trying to avoid the subject deed of

14     trust.   In the year 2015, plaintiff was facing a trial.          He

15     was not comfortable with.      He asked the state court to

16     dismiss that probate action, and the Court dismissed it with

17     prejudice.    The plaintiff appealed to the State Court of

18     Appeal, and the State Court of Appeal were versed at that

19     dismissal with prejudice, and made it without prejudice.           In

20     2017, plaintiff filed a bankruptcy petition and then filed an

21     adversary proceeding, which is the current case that we're

22     here for after he received his discharge.

23                  He sues under his individual capacity.       He doesn't

24     sue as an administrator.      He doesn't sue as an executor.

25                  THE COURT:   That's the pending case or the case



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 15 of 25 Page ID #:1028

                                                                            15


 1     before the bankruptcy?

 2                 MR. LIN:   This is the pending case I'm

 3     describing --

 4                 THE COURT:    Which is --

 5                 MR. LIN:   Which is on appeal right now.

 6                 THE COURT:    Well, the pending case is an appeal of

 7     the bankruptcy case.

 8                 MR. LIN:   That is correct, yes.

 9                 THE COURT:    All right.    Tell me what at bottom is

10     at stake?    I want to make sure we've got the basics down

11     here.

12                 MR. LIN:   At bottom, the plaintiff is trying to

13     avoid the subject deed of trust.

14                 THE COURT:    What is the present status of the

15     property?

16                 MR. LIN:   I don't have -- I don't have that

17     information before me right now.

18                 THE COURT:    Do you know who is occupying the

19     property?

20                 MR. LIN:   Not right now, Your Honor.

21                 THE COURT:    Do you know when a payment was last

22     made on the property?

23                 MR. LIN:   I don't, but my counsel who represents

24     the servicer might.

25                 THE COURT:    Bring a microphone closer to you.



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 16 of 25 Page ID #:1029

                                                                            16


 1                  MS. DUNN:    Yes, Your Honor.   I do not know when the

 2     last payment was made on this loan.

 3                  THE COURT:   Mr. Rosenberg, would you know when the

 4     last payment was made on the loan that is secured by the

 5     property?

 6                  MR. ROSENBERG:   Your Honor, because of ratification

 7     issues, had a payment been made, I would have been approving

 8     of outright forgery on the deed of trust --

 9                  THE COURT:   Do you realize --

10                  MR. ROSENBERG:   Payment has not been made, and I'm

11     not bragging or anything, since 2000 approximately, when my

12     dad died -- my 88-and-a-half-year-old dad at the time, by the

13     way, getting a $390,000 loan not reasonable and prudent.

14                  THE COURT:   Let me say, folks.     I asked a very

15     simple question.     I am sorry you have lost your father.        I'm

16     sorry defense counsel doesn't know this answer.          It's a

17     simple question.

18                  MR. ROSENBERG:   The --

19                  THE COURT:   When was payment last made?

20                  MR. ROSENBERG:   Payment was not -- has not been

21     made due to not having --

22                  THE COURT:   I don't care due to what.      The question

23     is, when was payment last made?

24                  MR. ROSENBERG:   Many offers to settle this have

25     been made.



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 17 of 25 Page ID #:1030

                                                                            17


 1                 THE COURT:    It's so interesting.     I'm sorry, sir.

 2                 MR. ROSENBERG:    2007.

 3                 THE COURT:    Thank you.    Now, may I ask, who is

 4     still living in the property, if anyone?         Can anyone answer

 5     that for me?    It's a simple question.

 6                 MR. ROSENBERG:    Your Honor, right now, I live in

 7     the property.    It's an albatross around my neck, because I

 8     live on a fixed income.      Utility bills are $350 a month.

 9                 THE COURT:    Let me stop you there.     Who is paying

10     the utility bills?

11                 MR. ROSENBERG:    I am.

12                 THE COURT:    Who is paying the taxes?

13                 MR. ROSENBERG:    I am.

14                 THE COURT:    And who is paying the insurance?

15                 MR. ROSENBERG:    I am.

16                 THE COURT:    Okay.   So you are living in the

17     property.    You've lived in it since you lost your father or

18     at least since 2007?

19                 MR. ROSENBERG:    Not happily because the

20     caretaker --

21                 THE COURT:    You know, I have to say, your

22     credibility arises -- it goes up when my questions just get

23     answered.    Do you know that I have now asked maybe three or

24     four questions, and all I get is a bunch of stuff about

25     people passing away and albatross.        I don't get answers.     It



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 18 of 25 Page ID #:1031

                                                                            18


 1     makes me think I have to say that maybe you don't want me to

 2     know the answer when I ask a question, I hear about albatross

 3     and all of that sort of thing.       I am just trying to get the

 4     answers down.    So anything else on that?

 5                 MR. ROSENBERG:    No.

 6                 THE COURT:    Okay.   One last thing.    What is the

 7     property worth, sir?      Anybody?

 8                 MR. ROSENBERG:    Homes in the neighborhood, because

 9     of the local rule realtor, I need to give you that back

10     story.   It is not like I'm pulling something out arbitrarily.

11     I get mailings of what your home is worth or your recent

12     sales or comps.     One arrived in the mail last week.        Look, I

13     was an appraiser with the LAX --

14                 THE COURT:    Here we go again.     I'm learning about

15     your appraiser.     I'm learning about things you get in the

16     mail.    It's a simple question.

17                 MR. ROSENBERG:    The price of the house just

18     increased 50,000 like that in the last two months --

19                 THE COURT:    You're unable to tell me what the home

20     is worth?

21                 MR. ROSENBERG:    No.

22                 THE COURT:    You don't know what the home is worth?

23                 MR. ROSENBERG:    No.

24                 THE COURT:    What is the amount of the loan against

25     the home?



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 19 of 25 Page ID #:1032

                                                                             19


 1                  MR. ROSENBERG:     The original amount --

 2                  THE COURT:   No.   What is the amount of the loan

 3     right now?

 4                  MR. ROSENBERG:     I don't know.

 5                  THE COURT:   What was the original amount?

 6                  MR. ROSENBERG:     390,000.

 7                  THE COURT:   Has that gone up or down?

 8                  MR. ROSENBERG:     Up.

 9                  THE COURT:   Is anyone able to tell me what the home

10     is worth?

11                  MR. LIN:    Your Honor, I could look at Zillo right

12     now, but I couldn't tell you right now.

13                  THE COURT:   I mean, it's just so interesting.       I

14     guess these things are not relevant to the parties.           It is

15     interesting to me that Mr. Rosenberg has been in a home

16     probably worth at least $400,000 since 2007 and has not made

17     any payments on the loan.       Is that correct?

18                  MR. LIN:    That is correct due to the litigation,

19     yes.

20                  THE COURT:   Do you agree over here?

21                  MS. DUNN:    Yes, Your Honor.

22                  THE COURT:   Do you agree, sir?

23                  MR. ROSENBERG:     Yes, Your Honor.

24                  THE COURT:   Okay.   Go ahead.

25                  MR. LIN:    I just want to address a few issues



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 20 of 25 Page ID #:1033

                                                                              20


 1     regarding standing and statute of limitations.

 2                 Plaintiff stated that he has standing under Civil

 3     Code Section 2920.7.      That statute is not -- was not

 4     effective until January of this year, January 2019.           This is

 5     ten years after he filed his original probate action.           He's

 6     barred by statute of limitations.        He cannot invoke

 7     Section 2920.7.

 8                 THE COURT:    Okay.   Go ahead.

 9                 MR. LIN:   Furthermore, plaintiff talks about the

10     statute of limitations.      There is a case that we've cited in

11     our brief at page 48.      It's the Bacon case.     We would believe

12     that case is on point.      That's a case where the Ninth Circuit

13     found that the statute of limitations was not equitably

14     tolled where the plaintiff forum shopped when he decided he

15     could not go forward with a state court trial.          That's --

16     that's at 843 F.2nd 372.

17                 In this case, the plaintiff was incarcerated.           His

18     attorney tried to procure him for trial and was unsuccessful.

19     The state court pushed the plaintiff to move forward with

20     trial, and his counsel resorted to filing a federal lawsuit

21     and then dismissing the state court action.         We think that is

22     very similar to the facts of this case.         It stands for the

23     proposition that where you're forum shopping, you cannot

24     invoke the doctrine of equitable tolling.

25                 With that, I will rest unless the Court has any



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 21 of 25 Page ID #:1034

                                                                              21


 1     questions.

 2                  THE COURT:   Does anyone else have anything else

 3     they wish to say?     Mr. Rosenberg?     Anybody?

 4                  MR. ROSENBERG:   I have in front of me -- I'm

 5     definitely not going to cross the well.          If you want to se

 6     it.   I have the official printout from the California State

 7     Legislature on Senate Bill 115 that became codified 2017.            It

 8     was --

 9                  THE COURT:   Hold on.    Hold on.    Relax.   Just relax

10     for a second.    Tell me how this will help me?

11                  MR. ROSENBERG:   The other side just said it wasn't

12     effective until last year.

13                  THE COURT:   You're going to the effective date of

14     that statute then?

15                  MR. ROSENBERG:   Yes.

16                  THE COURT:   Go ahead.

17                  MR. ROSENBERG:   September 29, 2016.      Interesting

18     for me to read this morning it actually sunsets in just three

19     more months.    It was very controversial for it to pass.         It

20     was effective despite what the counsel just said

21     September 29, 2016 per the California Legislature printout of

22     the bill.

23                  THE COURT:   Anything else?    Mr. Rosenberg?

24                  MR. ROSENBERG:   Thank you for your time,

25     Your Honor.



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 22 of 25 Page ID #:1035

                                                                            22


 1                  THE COURT:   Thank you.    What about that concerning

 2     the effective date since you said it was not retroactive, and

 3     yet he cited a date years ago in 2016?

 4                  MR. LIN:   Your Honor, I think there's a mistake.

 5     It was enacted in 2016.       It's effective 2019.     I'm looking at

 6     the Westlaw printout for it.

 7                  THE COURT:   Okay.   So, Mr. Rosenberg, he is saying

 8     the effective date of the statute was before it was enacted.

 9     I assume then you are arguing it is not retroactive before

10     its effective date; correct?

11                  MR. LIN:   No, it's not.

12                  THE COURT:   I think the answer is, correct, it's

13     not.   Go ahead.

14                  MR. LIN:   Yeah.    It's not -- it's not retroactive.

15     It was enacted 2016.      It's not effective until January of

16     this year.    We're way beyond the statute of limitations

17     anyway.

18                  THE COURT:   Yes.

19                  MR. ROSENBERG:     That's patently false.    I followed

20     the Court -- I followed the legislative history of this.           It

21     became effective on -- on the 1st of January 2017.

22                  THE COURT:   Okay.   But when you say effective, sir,

23     a legislation can be effective that day, but the terms of it

24     start at a later date.      In other words, I could pass a piece

25     of legislation that would be effective today, but it would be



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 23 of 25 Page ID #:1036

                                                                            23


 1     operative in 2021.     I think that's what the defense saying.

 2     I don't know that's a -- did you say a patent lie?

 3                 MR. ROSENBERG:    Patent lie, because it was a lot of

 4     celebration on social media when this passed.          It clearly

 5     said it's going into effect -- this is -- it now sunsets in

 6     one year.    Would it be prudent for the legislature to conduct

 7     over six months of hearing both and just for a piece of

 8     legislation that would be good for one year.

 9                 THE COURT:    That's called a pilot program.       It

10     happens.

11                 MR. ROSENBERG:    Why would they -- the social policy

12     was of urgency at the time for this to be widows and heirs

13     were being -- to be down to earth explanation, kicked to the

14     curb, if you will.     It was urgency for this protection to go

15     into effect right away not for it to -- to cool off for a

16     couple years.

17                 THE COURT:    When do you say its effective date was?

18     The moment it was passed or --

19                 MR. ROSENBERG:    January --

20                 THE COURT:    Hold on.   One at a time.

21                 Sometimes when you pass legislation, you make the

22     effective date a date in the future.        You're saying the

23     effective date was the date it was passed.

24                 MR. ROSENBERG:    No.    January 1st, 2017.

25                 MR. LIN:   Your Honor, if I may clarify.



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 24 of 25 Page ID #:1037

                                                                            24


 1                 THE COURT:    Yes.

 2                 MR. LIN:    I'm looking at the credits on the Westlaw

 3     printout.    It was added by statute 2016.       Effective

 4     January 1st, 2017.      Amended by statute 2018.     And that --

 5     then effective 2019.      So it -- it doesn't really matter if

 6     it's 2017 or 2019.      It is still barred by the statute of

 7     limitations because the plaintiff had notice of the purported

 8     fraud in 2009.

 9                 THE COURT:    All right.    I've tried to give everyone

10     as much chance to talk as they wish.        I'm going to take the

11     matter under submission and issue an order very shortly.

12     Thank you all.

13                 MS. DUNN:    Thank you, Your Honor.

14                 MR. LIN:    Thank you, Your Honor.

15                 MR. ROSENBERG:    Thank you, Your Honor.

16                 (Proceedings concluded at 11:42 a.m.)

17

18

19

20

21

22

23

24

25



                          UNITED STATES DISTRICT COURT
Case 2:18-cv-10188-AG Document 53 Filed 11/26/19 Page 25 of 25 Page ID #:1038

                                                                            25


 1                                   CERTIFICATE

 2     I HEREBY CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT

 3     TRANSCRIPT OF THE STENOGRAPHICALLY RECORDED PROCEEDINGS IN

 4     THE ABOVE MATTER.

 5     FEES CHARGED FOR THIS TRANSCRIPT, LESS ANY CIRCUIT FEE

 6     REDUCTION AND/OR DEPOSIT, ARE IN CONFORMANCE WITH THE

 7     REGULATIONS OF THE JUDICIAL CONFERENCE OF THE UNITED STATES.

 8

 9     /s/ Miriam V. Baird                  11/26/2019

10     MIRIAM V. BAIRD                             DATE
       OFFICIAL REPORTER
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          UNITED STATES DISTRICT COURT
